Citation Nr: 0606058	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  93-28 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left foot 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral eye 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a dental disorder.

4.  Entitlement to an evaluation in excess of 20 percent for 
disc disease of the lumbosacral spine with strain.

(The issue of entitlement to additional vocational 
rehabilitation training under Chapter 31, Title, United 
States Code will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 3, 1986, to March 
30, 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in San Diego, 
California, and Waco, Texas.  

The veteran's claim was remanded to the RO in November 1995, 
and July 2003.  It is again before the Board for appellate 
review.

The veteran testified at a Travel Board hearing and a 
videoconference hearing before one of the undersigned 
Veterans Law Judge in December 1993 and January 2005.  The 
veteran also testified at a videoconference hearing before 
another Veterans Law Judge in December 2001.  In May 2002, 
the Veterans Law Judge who conducted the December 2001 
hearing denied the veteran's appeal of an extension of the 
basic 10-year period of eligibility for receiving educational 
assistance benefits under the provisions of Chapter 30.

As noted above, the issue of entitlement to additional 
vocational rehabilitation training under Chapter 31, Title, 
United States Code will be the subject of a separate 
decision.


FINDINGS OF FACT

1.  The veteran was denied service connection for an eye 
disorder, dental disorder, and left foot disorder by way of a 
rating decision dated in March 2003.  The veteran did not 
appeal the decision.  The March 2003 decision is now final 

2.  The evidence received since the March 2003 rating 
decision is new, but it does not raise a reasonable 
possibility of substantiating the underlying claims for 
service connection for an eye disorder, a dental disorder or 
a left foot disorder.  

3.  The veteran's back disability is currently manifested by 
subjective complaints of pain, stiffness; radiculopathy, and 
limited range of motion; objective findings include spasm, 
and tenderness and degenerative joint disease.  The objective 
medical evidence of record does not support the range of 
subjective symptoms exhibited by the veteran.  Ankylosis of 
the thoracolumbar spine is not shown.

4.  There is no evidence of incapacitating episodes of 
intervertebral disc disease with a total duration of at least 
four weeks but less than six weeks, or combined orthopedic or 
neurological symptoms warranting an increased evaluation.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for left foot, 
bilateral eye, and dental disorders has not been received.  
38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2005).

2.  An evaluation in excess of 20 percent for disc disease of 
the lumbosacral spine, with strain, is not warranted.  38 
U.S.C.A. 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 
4.40, 4,45, 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence/Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

The provisions of 38 C.F.R. § 4.150 (2005) govern those 
dental conditions for which a compensable evaluation may be 
assigned.  VA compensation is only available for certain 
types of dental and oral conditions listed under 38 C.F.R. 
§ 4.150, such as impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla.  
Compensation is available for loss of teeth only if such is 
due to loss of substance of body of maxilla or mandible.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161 (2005), but not for purposes of compensation.  
See 38 C.F.R. § 3.381(a) (2005).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran was originally denied service connection for left 
foot, eye, and dental disorders by way of a rating decision 
dated in March 2003.  He did not appeal and that decision 
became final.  See 38 C.F.R. §§ 20.300, 302, 20.1103 (2005).  
As a result, service connection for left foot, eye, and 
dental disorders may now be considered on the merits only if 
new and material evidence has been received since the time of 
the last final denial.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the March 2003 rating 
decision consisted of the veteran's service medical records 
(SMRs), VA hospital summary dated in December 1990, records 
from Long Beach Comprehensive Health Center, for the period 
from November 1994 to October 1995, Social Security 
Administration (SSA) disability records, received in May 
1999, Bay Harbor MRI and Diagnostic Center report, dated in 
September 1999, records from the El Paso Orthopedic Surgery 
Group for the period from October 2000 to January 2001, VA 
treatment records for the period from March 1990 to September 
2001, VA examination reports dated from April 1988 to 
November 2001, hearing transcripts for hearings dated from 
March 1990 to December 2001, and statements from the veteran.

The SMRs are negative for any reports or treatment involving 
an eye disorder or the left little toe.  The veteran was seen 
for residuals associated with a fall in the barracks in 
August 1986.  The pertinent contemporaneous entries reflect 
that he fell and struck the back of his head.  Medical 
records dated in December 1986 reflect that he then reported 
that he fell a second time immediately following the first 
fall, striking his forehead.  Dental records dated in 
November 1986 also reflect that he reported that he had 
fallen in August, sustaining trauma to tooth number 24. 

The veteran was seen in December 1986 for complaints of pain 
in his mandible that would become severe if he opened his 
mouth wide.  The dental entry noted that the veteran had been 
involved in a motor vehicle accident (MVA) and that the 
complaint was directly related to that incident.

The veteran was treated for residuals of his MVA at the Naval 
Hospital in Long Beach, California (NHLB) in December 1986.  
While driving his car he struck a pole.  Tests showed that he 
was intoxicated at the time.  He complained that his teeth 
and his head were a bit sore.  The physical examination noted 
that the veteran's teeth, with braces, were secure.  There 
was a small abrasion on the inside of the lip.  No eye 
problems were noted and no injury to the left foot was 
reported.

The veteran's March 1987 separation physical examination did 
not list any findings regarding the left little toe, and no 
evidence of any eye or dental disorders.

The veteran was seen on a VA podiatry consult in October 
1990.  The basis for the consult was that the veteran 
complained of chronic swelling of the left 5th toe after 
wearing boots.  The veteran was found to have shoe 
impingement of the left 5th toe.  The impression was that he 
needed orthotics and proper shoes.  The veteran was seen in 
the podiatry clinic in January and March 1991.  The 
assessment was of a heloma molle (soft corn) of the left 5th 
toe.

Additional VA treatment records, contained in a separate 
folder, for the period from March 1990 to November 1995, 
reflect that the veteran was seen on a podiatry consult in 
July 1994.  The initial assessment was that the veteran had a 
painful callus on the left foot and could not wear shoes.  
The veteran was diagnosed with a hammer toe deformity of the 
4th and 5th toes of the left foot.  The veteran was also 
evaluated for complaints of blurred vision on several 
occasions between December 1992 and April 1994.  An entry 
dated in March 1993 noted that the veteran was evaluated on 
several occasions for blurry vision when looking at a 
blackboard and reading all of the time.  

A VAMC Long Beach x-ray of the left ankle was interpreted to 
show a small plantar calcaneal spur in May 1998.

Records from Long Beach Comprehensive Health Center show that 
the veteran received routine dental treatment from January 
1995 to October 1995.  The records note the presence of a 
Maryland bridge that required repair.  

The veteran submitted records from the El Paso Orthopedic 
Surgery Group in June 2001.  The records covered a period 
from October 2000 to January 2001.  The veteran was evaluated 
in October 2000.  He complained of discomfort and pain in his 
left 5th toe.  He gave a past history of surgery on the left 
5th toe.  The physician reported that x-rays of the toes did 
not show any abnormalities.  The veteran was seen again in 
October 2000.  This time the veteran said that he had had 
surgery on his left [5th] toe in 1986.  X-rays were again 
negative.  A bone scan was done.  There was no evidence of 
uptake in the left little toe.  The veteran received 
additional treatment for complaints of pain involving the 
left little toe.  However, there was no mention any injury or 
problems in service and the veteran's complaints were not 
related to any incident of service.  

The veteran was afforded a VA examination to evaluate his 
left foot claim in August 2001.  The examiner reported having 
reviewed the claims file and clinical records.  The examiner 
noted that the veteran complained of a left foot condition 
that he (the veteran) related to wearing tight boots in boot 
camp.  The pain started gradually and had persisted.  The 
veteran said that he was diagnosed with pes planus and 
plantar fasciitis in service.  The examination diagnoses were 
chronic plantar fasciitis involving the left foot with 
recurrent acute exacerbations associated with pes planus 
involving the left foot and degenerative changes and hallux 
valgus of the left foot.  

The veteran was afforded a VA ophthalmology examination in 
September 2001.  He gave a history of falling on his forehead 
in service.  The examiner provided diagnoses of mild 
hypertensive retinopathy in both eyes, anterior cortical 
cataracts of both eyes, not of traumatic type, and 
presbyopia.

The veteran underwent a VA dental examination in November 
2001.  The examiner noted that the veteran said that he 
injured his jaw in service when he fell in August 1986.  The 
veteran reported that he saw a dentist soon after the fall 
and was told that he had loose teeth.  The veteran told the 
examiner that he was hospitalized for three months after the 
fall, mostly for his back.  The veteran reported no 
additional dental treatment in service.  The examiner 
reported that there was no functional impairment due to loss 
of motion or masticatory function loss.  He noted that the 
veteran had a Maryland bridge in place.  He said that there 
was no limitation of the inter-incisal range of motion and no 
abnormal sounds.  The examiner said that there were no teeth 
extracted or noted as damaged from the veteran's history.  
The examiner's diagnosis was that there was no evidence of 
dental trauma.

The veteran submitted a VA Form 21-4176, Report of Accidental 
Injury in Support of Claim for Compensation or Pension in 
March 2002.  The veteran reported that he was involved in a 
MVA in December 1986.  He said that he was sedated with 
analgesic drugs and that he had consumed one can of beer.  He 
said that he became dizzy and his car struck a pole.  He said 
that he suffered injuries to, inter alia, his teeth and face.  

The veteran submitted duplicate SMR entries in September 
2002.  Included in those records was an SMR entry related to 
his fall in August 1986.  The entry noted that the veteran 
slipped, fell, and struck the back of his head.

Additional VA records, dated in September 2002 and October 
2002, respectively, were associated with the claims file.  
The records reflect that the veteran was given a diabetic 
foot examination in October 2002.  The veteran reported a 
three year history of diabetes.  He reported having some 
numbness on different areas of his feet.  The assessment was 
of a keratoma of the left 5th, or little, toe.  He was 
scheduled for an exostectomy of the 4th and 5th toes of the 
left foot.  The veteran was also seen for a diabetic retinal 
examination in October 2002.  It was noted that he had had 
recent eye surgery performed by a private physician.  Post-
operative eye inflammation was noted. 

The veteran submitted records from P. S. Gulbas, M.D., dated 
in September 2002.  The records reflect that the veteran had 
a cataract extraction with posterior chamber lens of the 
right eye in September 2002.  There was no mention of the 
cataract being related to any incident of service.

The RO issued an administrative decision that addressed the 
veteran's claimed residuals from the MVA of December 1986 in 
March 2003.  The decision addressed the veteran's claim of a 
cut or laceration on his head or face, bleeding teeth, and 
bruising of the chest and lung as reported by the veteran on 
his VA Form 21-4176.  The decision also addressed the 
veteran's allegation that the MVA aggravated previous 
military disc injuries, teeth, face, and neck injuries.  The 
administrative decision reviewed the medical records that 
showed that the veteran was intoxicated at the time of his 
MVA in December 1986.  The RO determined that the claimed 
injuries were the result of the veteran's willful misconduct.  

The RO denied the veteran's claim for left foot, eye, and 
dental disorders in March 2003.  The RO determined that any 
dental residual from the December 1986 MVA was due to the 
veteran's willful misconduct and that all other dental 
treatment was limited to conditions that were not 
disabilities for compensation purposes.  The RO noted that 
the veteran was treated once for conjunctivitis.  His current 
VA examination provided a diagnosis of presbyopia, a 
congenital condition that was not a disability for 
compensation purposes.  Finally, the RO determined that the 
SMRs were negative for any treatment or diagnosis of a left 
foot condition and that the veteran's separation examination 
showed normal feet.  The RO further determined that there was 
no evidence to link the veteran's chronic plantar fasciitis 
or hallux valgus to service or to show arthritis to a 
compensable degree within one year after service.

The veteran submitted evidence to reopen his claim in April 
2003.  The evidence associated with the claims file 
subsequent to the March 2003 rating decision includes 
duplicate SMRs, records from Dr. Gulbas, dated in September 
2002, a report from Physiotherapy of El Paso, dated in 
February 2003, VA treatment records for the period from June 
2001 to October 2003, VA examination, dated in May 2004, and 
Travel Board hearing transcript from January 2005.

With the exception of the duplicate SMRs and records from Dr. 
Gulbas, the evidence is new to the record.  

The records from Physiotherapy of El Paso pertain to an 
assessment of the veteran's back complaints and contain no 
relevant evidence regarding the veteran's eye, dental, and 
left foot issues.  

The VA treatment records show that the veteran was evaluated 
in the podiatry clinic for surgical removal of a painful corn 
on the left foot in October 2002.  A podiatry clinic note, 
dated November 8, 2002, reported that the veteran was three 
days postoperative of an exostectomy on the 4th and 5th toes 
of the left foot.  The corn was described as a painful heloma 
molle.  There was no opinion that linked the corn, or heloma 
molle, to service.  There were no entries pertaining to the 
veteran's claimed dental or eye disorders.

The May 2004 VA examination report pertained to an evaluation 
of the veteran's level of disability for his service-
connected back disability.

In January 2005, the veteran testified that he had surgery on 
his left foot at a VA facility.  He also testified that he 
suffered an injury to his eyes in service when he slipped and 
fell in the barracks.  He said that he struck his forehead.  
He said that he received treatment for his left leg, eyes, 
and teeth following his fall.  The veteran also said that he 
experienced problems with is left little toe in service 
because of the boots he wore.  

The veteran's testimony is not material.  He alleged the same 
cause of his injuries in his original claim.  He claimed that 
he fell, twice, on his face in service and suffered eye and 
dental trauma.  He also alleged that he suffered from 
problems with the left foot as a result of boots that he wore 
in service.  The veteran's testimony is cumulative of his 
prior assertions in support of his claim.  

Upon review of all of the evidence received since the March 
2003 rating decision, the Board finds that the evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim and therefore does not raise the reasonable 
possibility of substantiating the veteran's claim of service 
connection for left foot, eye, and dental disorders.  The 
newly received evidence shows that the veteran continues to 
complain of problems with the 4th and 5th toes on his left 
foot.  He has subjective complaints of pain and problems with 
chewing.  He has referred to his cataract operation of 
September 2002.  Repetition of the information available in 
March 2003 with respect to how he fell twice in service to 
injure his eyes and teeth and that his boots hurt his feet in 
service amounts to cumulative evidence that cannot be 
considered new and material evidence.  Therefore, it may not 
be said that the newly received evidence raises a reasonable 
possibility of substantiating the veteran's claim of service 
connection.  The veteran's application to reopen his claim of 
service connection for left foot, eye, and dental disorders 
is consequently denied.

In deciding this case the Board has considered the 
application of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) and VA's implementing regulations 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  
Certain notices are to be provided by the Secretary when in 
receipt of a complete or substantially complete application.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of the 
information or evidence that is to be provided by the 
claimant and that which is to be provided by the Secretary.  
38 U.S.C.A. § 5103(a).  In those cases where notice is 
provided to the claimant, a second notice is to be provided 
to advise that, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b).  In addition, 
38 C.F.R. § 3.159(b) details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

There is no evidence or information needed to complete the 
claim.  The veteran has submitted the necessary information 
to show that he is seeking to reopen a previously denied 
claim of service connection for left foot, bilateral eye, and 
dental disorders.

The veteran submitted his current claim in April 2003.  The 
RO wrote to the veteran in October 2003 and notified him of 
the evidence/information needed to substantiate his claim and 
establish service connection.  He was further informed that 
his claim had been previously denied and that he needed to 
submit new and material evidence to reopen.  The letter 
explained what would constitute new and material evidence.  
The veteran was informed of the evidence received with his 
current claim.  The veteran was informed of VA's 
responsibility to obtain evidence and what he should do in 
support of his claim.  The veteran was encouraged to submit 
evidence to the RO.

The veteran's claim was denied in February 2004.  The RO 
notified the veteran of the denial that same month.  The 
notice letter again advised the veteran that the previous 
denial of his claim was confirmed.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to reopen his claim and to establish service 
connection.  The veteran was specifically told what was 
required of him and what VA would do.  He was asked to submit 
evidence to the RO.  Consequently, the Board finds that no 
additional notice is required under the provisions of 38 
U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159 (c)(1)-(3), the Board notes that the 
veteran submitted copies of SMRs, private and VA records in 
support of his claim.  He did not identify any other relevant 
outstanding records that could be obtained on his behalf.  
The veteran provided testimony in support of his claim at the 
hearing in January 2005.  The veteran was previously afforded 
VA examinations in 2001 as part of his prior claim.  There 
was no duty to provide new examinations in the absence of new 
and material evidence.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2005).

II.  Increased Rating for
Disc Disease of the Lumbosacral Spine with Strain

Background.  The veteran submitted his original claim for 
entitlement to service connection for a back disorder in 
April 1987.  He alleged that he suffered a back injury in 
service.

A review of the SMRs shows that the veteran suffered a fall 
in August 1986.  He slipped on a wet floor in the barracks 
and fell and struck the back of his head.  The associated 
treatment records do not reflect any evidence of a lower back 
injury.

The veteran did not seek specific treatment for low back pain 
until early in December 1986.  He gave a history of having 
"off and on" back pain since his fall but that the pain had 
now become constant.  X-rays at the time showed no evidence 
of fracture with a mild lumbosacral spondylosis.  The 
assessment was deep muscle spasm, muscle strain of the 
lumbosacral area.  The veteran was given a physical therapy 
consult and instructed on exercises for his back.  

The veteran was hospitalized for treatment of his 
hypertension in February 1987.  He also complained of 
constant and unremitting back pain.  Treatment records from 
that period noted that the veteran was seen on a number of 
occasions to be exercising, lifting weights, and laughing and 
joking with friends.  A psychiatric consult provided a 
diagnosis of mixed personality disorder with histrionic 
tendencies.

The veteran underwent an extensive evaluation in March 1987.  
The orthopedic examiner found generalized back tenderness 
with some muscle spasm on the left and significant low back 
pain bilaterally with straight leg raising at 20 degrees.  
The veteran was noted to display marked grimacing which was 
determined to be out of proportion to the amount of pressure 
applied to the area.  Lumbar spine x-rays were said to reveal 
a normal variant with no evidence of instability.  The 
orthopedic surgeon provided a diagnosis of mechanical low 
back pain with significant psychological overlay, consistent 
with mixed personality disorder.  The surgeon could not rule 
out early degenerative disc disease (DDD).  A bone scan was 
negative.

The veteran was discharged from service on the basis of the 
personality disorder.

The veteran's claim was denied in April 1987.  He appealed 
the denial to the Board.  His case was remanded in February 
1988.

The veteran was afforded a neurological VA examination in 
April 1988.  The examiner noted the veteran's history of his 
fall in 1986 and onset of back pain.  He noted that x-rays in 
service showed mild scoliosis.  He also noted that a bone 
scan was negative.  The veteran complained of throbbing pain 
in the lumbosacral area but the pain did not travel to the 
legs.  The examiner's impression was that there was back pain 
without evidence of root compression, radicular component, 
and no evidence of myelopathy, or peripheral neuropathy.  The 
examiner said that much of the examination exhibited large 
functional overlay so that it was impossible to determine if 
there was any actual physiologic component.  The examiner 
stated that, if actual injury existed, it did not have a 
neurological component.  

The veteran was also afforded a VA orthopedic examination.  
The examiner reported that the veteran did not have any 
paraspinal muscle spasm but there was tenderness.  Straight 
leg raising was negative.  X-rays were interpreted to show 
mild degenerative joint disease (DJD).  The impression was 
low back pain without neurological findings, no structural 
abnormalities, probably mechanical in nature with large 
psychological component, and no evidence of radicular 
symptoms.

The Board issued a decision, that granted service connection 
for low back pain, in February 1989.  The RO issued a rating 
decision that implemented the Board's action in July 1989.  
The veteran was given a noncompensable rating for low back 
pain, rated under Diagnostic Code 5295 (relating to 
lumbosacral strain).

The veteran expressed disagreement with the noncompensable 
rating in October 1989.  He perfected his appeal of the 
rating in January 1990.

VA records for the period from May 1988 to March 1990 show 
that the veteran was seen on several occasions for complaints 
of low back pain.  The veteran was given a rehabilitative 
medicine consult in March 1990.  The examiner noted that a 
June 1988 computed tomography (CT) scan showed evidence of an 
L4-L5 disc bulge.  The examiner reported that the veteran had 
low back pain with significant functional overlay.

The veteran testified at a hearing at the RO in March 1990.  
The veteran said that he received physical therapy for his 
back.  He said that he had pain and was limited in his 
ability to walk, sit, and stand.

The hearing officer issued a decision in May 1990.  He noted 
that there was little by way of objective findings in the 
record.  However, he felt that the results of the CT scan, 
along with reports of DJD, warranted a 10 percent rating for 
arthritis under Diagnostic Code 5010.

The RO issued a rating decision to implement the hearing 
officer's decision in May 1990.  However, the RO determined 
that the veteran's 10 percent disability should be rated 
under Diagnostic Code 5293, for intervertebral disc syndrome.  

The veteran notified the RO that he was an inpatient for 
treatment of his back disability in November 1990.  A 
hospital summary, for the period from November 26, 1990, to 
December 17, 1990, shows that the veteran was treated for 
complaints of low back pain.  His primary diagnosis was care 
involving the use of rehabilitative procedures.  

The veteran received a temporary 100 percent rating for his 
period of hospitalization in January 1991.  His 10 percent 
rating was restored as of January 1, 1991.  The veteran 
expressed his disagreement with the 10 percent rating in 
April 1991.  

The veteran testified at a hearing in July 1991.  He wanted 
the hearing to serve as his substantive appeal.  He said that 
there was recent evidence that he had a herniated disc.  He 
reported receiving ongoing treatment at the VA medical center 
(VAMC) in Long Beach, California.  He said that he 
experienced pain that radiated into his legs.  

VA records for the period from January to July 1991 were 
associated with the claims file.  The veteran was seen on a 
number of occasions with subjective complaints of low back 
pain that sometimes radiated into his left leg.  A May 1991 
CT scan of the lumbar spine was interpreted to show mild to 
moderate disc bulge at the L4-L5 level that was not 
significantly changed from the prior study of 1988.  An x-ray 
of the lumbosacral spine was said to show good alignment, 
with the discs normal.  There was minimal osteophyte 
formation on the body of L5.  The impression was minimal 
spondylosis, body of L5.  The records contain no evidence 
that the veteran had a herniated disc.

The hearing officer made a decision in August 1991.  The 
hearing officer noted that the veteran complained of tingling 
and numbness that radiated down the left leg.  He granted an 
increased rating to 20 percent.  The RO issued a rating 
decision that implemented the hearing officer decision in 
August 1991.  The 20 percent rating was effective from 
January 1, 1991.

The veteran submitted a statement in which he indicated his 
desire to pursue an increased rating for his service-
connected back disability in September 1991.  He submitted a 
second statement in September 1991 wherein he asserted he was 
unable to work because of his back pain. 

VA records for the period from June 1991 to January 1992 were 
associated with the claims file.  The records show that an 
electromyography (EMG) study was attempted in August 1991.  
The study failed because the veteran would not participate, 
he said that the study was too painful.  An entry dated in 
July 1991 noted that the veteran attended school on daily 
basis for several hours.  There was no indication in the 
records that he was unable to attend school because of his 
back pain.  However, the veteran did complain during several 
visits that he had constant back pain and required his wife's 
assistance.  A November 1991 entry noted that the veteran 
said he was markedly improved with the use of a 
transcutaneous electrical nerve stimulation (TENS) unit.

The veteran was afforded a VA orthopedic examination in 
August 1992.  The veteran complained of low back pain that 
radiated down both legs.  He also complained of numbness and 
tingling in his right leg.  He said that he could not bend.  
The examiner reported that there was spasm of the paraspinal 
muscles predominantly of the lumbar spine.  The veteran said 
that he was unable to perform any of the range of motion 
movements.  The examiner said that the veteran displayed pain 
even without movement.  X-rays of the lumbar spine were 
interpreted to show early minimal arthritis with possible old 
minimal compression of L4, minimal scoliosis.  The diagnosis 
was lumbar disc disease with chronic lumbar strain and 
minimal arthritis.  The examiner commented that the veteran 
had a very low tolerance for pain.  He said that the 
examination findings were not consistent for any specific 
radiculopathy or sciatica.  He said that, in view of the 
contradictory neurological findings, a neurological 
evaluation was recommended.

The veteran testified at an RO hearing in Cleveland, Ohio, in 
December 1992.  His testimony was essentially the same as 
before.  He suffered continual back pain, with muscle spasms.  
He said that the pain would radiate into his legs.  He 
received some relief from use of a TENS unit.  He attended 
school to become a podiatrist.

The veteran was afforded a VA neurology examination in April 
1993.  The examiner noted that the veteran had some of his 
SMRs with him, to include a January 1987 x-ray report.  He 
noted the veteran's history of falling in service.  The 
veteran reported he was in constant pain.  The veteran said 
that both of his legs were weak and would give out on him.  
He was using a cane but did not want to get dependent on it.  
The veteran also claimed that both legs were numb from the 
hips down and that he had paresthesias in both lower 
extremities.  The veteran was said to have forward flexion 
from 0 to 30 degrees, backward extension from 0 to 7 degrees.  
He could bend to the left and right to 15 degrees and rotate 
to 40 degrees.  The examiner said that there was a mild 
scoliosis in the lumbar spine.  The examiner reported that 
the veteran moaned very loudly while performing the range of 
motion movements.  He also moaned in pain with light 
palpation of the lumbar spine, more on the right than the 
left.

The examiner noted that x-rays were ordered and suggested 
that EMG and nerve conduction study be done if more 
definitive testing was needed.  The x-rays of the lumbosacral 
spine were said to show no change, arthritis with minimal 
scoliosis to the right, and questionable old trauma at the 
bodies of L3 and L4, especially L4.  The diagnosis was 
history of back injury with history of ruptured 
intervertebral disc and mild lumbar scoliosis.  The examiner 
said that there was probably an emotional overlay as 
objective symptoms were somewhat less than the subjective 
complaints.  The examiner said that this was because the 
veteran feared hurting himself or causing increased pain.  

The veteran testified at a Travel Board hearing in December 
1993.  The veteran testified that he last worked in 1988.  He 
said he worked at a sedentary job that involved working with 
chemicals.  He said he was let go because he was too slow.  
He attributed his slowness to his back pain.  He said that he 
had been going to school but had not had any success in 
finding employment.  He complained of pain in the back that 
radiated into his legs.  He also said that his legs felt weak 
and that they had given out on him in the past.  He did home 
exercises for his back.  The veteran said that he had applied 
for Social Security Administration (SSA) disability.  The 
veteran testified that he left his podiatry school because he 
did not like the school or the way he was treated.  

The veteran's vocational rehabilitation file is associated 
with the claims file.  There is a letter of recommendation 
from M. I. Resnick, M.D., who was also a professor of urology 
and chairman of the department of urology at Case Western 
Reserve University, dated in August 1993.  Dr. Resnick said 
that the veteran worked in the urology research laboratory 
for one year, through the summer of 1993.  He assisted in the 
assessment of patients with urolithiasis and participated in 
laboratory studies related to urinary chemistries.  Dr. 
Resnick said that the veteran was prompt, efficient, and 
certainly a pleasure to have with them.  

Also included in the vocational rehabilitation file was a 
Standard Form 50-B, Notice of Personnel Action, dated in 
January 2000.  The veteran worked one day as a medical 
technician at the VAMC in Fresno, California.  An April 2000 
Chapter 31 Counselling Initial Narrative Report indicated 
that the veteran terminated his employment after one day 
because of his back pain.  The psychologist that prepared the 
report noted that the veteran wanted to attend medical school 
with VA benefits.  The psychologist commented that the 
veteran's reported physical limitations appeared to be 
somewhat inconsistent with the demands that would be required 
in medical school and the physical demands required of being 
a physician.

The Board remanded the veteran's claim for an increased 
rating for his disc disease of the lumbosacral spine with 
strain in November 1995.  

The RO wrote to the veteran and requested information 
regarding sources of treatment for his back disability in 
November 1995.

Associated with the claims file is a separate folder 
container VA treatment records for the period from March 1990 
to November 1995.  The records show treatment for the 
veteran's complaints of back pain on numerous occasions.  He 
was seen in a pain management program and received counseling 
and therapy.  

Records from the Long Beach Comprehensive Health Center, for 
the period from November 1994 to October 1995, were obtained.  
The veteran was treated for complaints of low back pain and 
prescribed medications for his pain.

Associated with the claims file are VA treatment records for 
the period from November 1990 to May 1998.  An entry dated in 
March 1995 indicated that a radiculopathy screen of the lower 
extremities was performed.  The report said that there was no 
evidence of acute or chronic motor radicular changes in the 
muscles tested.  The veteran was seen in December 1997.  He 
complained of a problem with his back that was "sometime off 
and on."  He said that the pain did not radiate.  An April 
1998 entry noted that the veteran was not able to tolerate an 
EMG test.  The examiner referred to the results of the March 
1995 needle EMG that showed no evidence of acute or chronic 
motor radiculopathy.  

The veteran was afforded a VA examination in July 1998.  The 
examiner reported that he had reviewed the claims file and 
the veteran's medical record prior to the examination.  The 
examiner noted the veteran's history of chronic low back pain 
due to degenerative osteoarthritis.  He further noted that 
there was no history of radiculopathy although the veteran 
did have a foot drop on the right side and wore a brace.  The 
examiner said that there was paravertebral muscle spasm of 
the lumbosacral spine with loss of lumbar lordosis.  
Lasegue's sign was noted at 20 degrees.  The examiner said 
that plantar flexion and dorsiflexion of the right foot were 
limited to 10 percent.  There was no atrophy or fasciculation 
of any muscle group in the lower limbs.  The examiner also 
stated that there was no evidence compatible with an L4-L5 or 
L5-S1 sensory radiculopathy.  The examiner said that there 
was evidence right foot drop and he said that this was 
"presumably ascribable to degenerative joint and 
degenerative disk disease of the lumbosacral spine."  The 
veteran was reported to have forward flexion to 20 degrees 
that was limited by pain.  He had lateral rotation to 30 
percent of normal in both directions and limited by pain.  

The examiner concluded that the veteran had well documented 
clinically and radiographic evidence of degenerative 
osteoarthritis of the lumbosacral spine and cervical spine.  
He said that, by history, there had been marked progression 
in limited range of motion including antalgic gait caused by 
low back pain.  The examiner opined that the veteran was 
medically disabled and unemployable because of the 
musculoskeletal disease "mentioned above."

The veteran submitted a copy of a letter from a VA physician 
that was addressed to "To Whom It May Concern."  In short 
the letter did not provide anything of substance in 
determining the actual status of the veteran's level of 
disability at any time.  The letter noted that the veteran 
complained of increased pain in April 1997 as opposed to 
April 1996.  The physician said that this could be considered 
as a change in condition but that the magnitude of the change 
could be debated.

Records from the SSA were received in May 1999.  They show 
that the veteran was initially determined to be disabled in 
April 1995.  The veteran was determined to be disabled as of 
August 1991.  The primary diagnosis was disorders of the back 
(discogenic and degenerative).  The secondary diagnosis was 
essential hypertension.  A second decision, dated in August 
1998, listed the primary diagnosis as schizophrenic, 
paranoid, and other functional psychotic disorder.  The 
secondary diagnosis was disorders of the back (discogenic and 
degenerative).  The medical records used by the SSA consisted 
of VA and private medical records.  A summation from A. W. 
Lizarraras, M.D., dated in August 1998, noted that the 
veteran had arthritis, herniated discs, narcolepsy, sleep 
apnea, shortness of breath, coronary artery disease, 
diabetes, insomnia, depression, hallucinations, 
schizophrenia, ankle sprain, and allergies.  Dr. Lizarraras 
said that the veteran's allegations were partially credible.  
He said that the medical record documented the causation but 
not the intensity, persistence, or functional limitations 
alleged by the veteran.  Dr. Lizarraras said that the 
information documented a decrease in activity secondary to 
pain, paranoia, and depression.  He concluded that the 
evidence was consistent and supported a light reduction of 
functional limitations.

The veteran had an internal medicine evaluation in August 
1998.  The veteran complained of back problems since 1986.  
He said that he had pain that radiated down both legs and was 
associated with numbness and tingling.  He used a back girdle 
and cane.  He gave a history of falling in the past.  The 
veteran said that he last worked in 1991.  The physician said 
that there were no myalgias, arthralgias, joint swelling, or 
crepitus.  The veteran refused to perform a range of motion 
for his back.  The physician said that the veteran had 
diffuse soft tissue tenderness in the back.  The straight leg 
raise test was negative bilaterally.  The veteran was noted 
to have a right ankle splint on and would not remove it for 
the examination.  An x-ray of the lumbosacral spine was 
interpreted to show spondylosis.  The pertinent impressions 
were history of arthritis; the examiner remarked that the 
veteran probably had an element of DJD, and recent right 
ankle sprain.  

The veteran was afforded a psychiatric examination in July 
1998.  His Axis I diagnoses were schizophrenia, paranoid 
type, depressive disorder, not otherwise specified (NOS).  
The SSA examiner also commented that, although the veteran 
had documented physical disorders, he felt that the mental 
disorder further impaired the veteran's physical level of 
functioning.  

VA records from April 1997 to June 1998 were included with 
the SSA records.  A pain clinic entry from February 1998 
noted that the veteran complained of pain that radiated into 
both legs with intermittent loss of sensation.  The veteran 
was seen in the Anesthesia Pain Clinic in April 1998.  He was 
given a trigger point injection to help with his complains of 
back pain.  The assessment was myofascial pain, DJD, possible 
sacroiliac joint arthropathy, lumbar disc disease, and 
questionable radiculopathy.  

An SSA orthopedic assessment was done in May 1998.  The 
examiner noted that the veteran was diagnosed with myofascial 
pain syndrome and that he had received trigger point 
injections.  The examiner said that the veteran was capable 
of performing his activities of daily living.  He did have 
limitations in bending and lifting.  The examiner recommended 
a trial of gainful employment in a supportive setting.

The veteran was afforded a VA orthopedic examination in April 
1999.  The examiner recorded the veteran's history of his 
fall in service.  He noted that the veteran had received 
continued care from VA for his back-related complaints.  The 
veteran said that his current treatment consisted of physical 
therapy, rehabilitation, and injections, the last of which 
was in 1998.  The veteran complained of bilateral lower 
extremity pain with numbness and tingling.  He said that he 
used crutches or a cane all of the time.  In regard to flare-
ups, the veteran said that he last had a flare up in 1998 
that lasted for 15 minutes.  The examiner reviewed what he 
called a remand letter and other medical evidence of record.  
The examiner reported that the veteran had a normal heel-to-
toe walk.  There was no evidence of splinting or spasm on 
physical examination.  The examiner remarked that the veteran 
showed exquisite nonphysiological tenderness to light touch 
throughout the entire lumbar spine.  The examiner stated that 
there was no evidence of less motion due to pain, weakness, 
fatigue, or incoordination.  In regard to range of motion, 
the examiner listed 5 degrees for all planes, e.g. flexion, 
extension, rotation, and bending.  The straight leg testing 
was negative bilaterally.  The examiner said that motor 
strength was 5/5 in both lower extremities.  He said that the 
veteran showed some decreased sensation to light touch on the 
left foot.  

The examiner reviewed the results of an MRI dated in April 
1999.  He said that there was a 1-2 millimeter (mm) annular 
bulge at L5-L6 that caused mild canal stenosis with some mild 
bilateral narrowing of exit zones.  He also said that there 
was a mild 1-mm annular bulge at L4-L5 with some mild 
bilateral narrowing of exit zones.  The examiner also noted 
that x-rays of the lumbar spine showed anterior osteophyte 
formation at the L2, L3, and L4 levels.  Also there was a 
very mild anterior wedging of the T12 and L1 vertebral 
bodies.  There was a suggestion of minimal scoliosis.  The 
examiner's diagnosis was lumbar musculoligamentous 
sprain/strain, resolved.  

The examiner provided additional comments.  He noted that the 
veteran was a 44 year old male that related his pain to a 
slip and fall injury in 1986.  The veteran had undergone 
multiple conservative treatments since that time without 
improvement.  The examiner said that the current examination 
showed what appeared to be, in his opinion, a voluntary 
limited range of motion.  It did not appear to be 
appropriately limited by pain, fatigue, or weakness.  He said 
that the radiographs showed minimal wedging at T12 and L1 
which, in his opinion, was not related to the fall in August 
1986.  He said that this can be a common finding in 
individuals who have no history of back pain.  He also said 
that the MRI showed no evidence of significant abnormality.  
The examiner stated that there was no evidence of neurologic 
involvement on the current examination.  

The examiner said that the veteran showed no evidence of 
functional loss, in terms of ability to stand, walk, bear 
weight, or any other ordinary activities.  There was no basis 
on which to believe that the veteran would have any 
significant flaring up of his pain.  He said that there was 
no evidence of any impairment supported by pathology.  The 
examiner concluded that no hospital observation was 
necessary.  He said that there was no evidence that the 
veteran's subjective symptoms were supported by any objective 
findings.

The veteran was afforded a VA neurological examination in 
April 1999.  The examiner noted that he had reviewed the 
claims file and medical records for the veteran.  The 
examiner noted that the veteran frequently grimaced during 
physical examination.  He said that it was not clear that the 
veteran put forth maximal effort during the examination.  In 
regard to the lumbosacral spine the examiner said that there 
was diffuse tenderness over the upper, mid and lower 
paralumbar muscles.  There was no spasm.  The veteran would 
not allow straight leg testing.  He also would not attempt to 
forward flex.  However, the examiner reported that there was 
approximately 30 percent of flexion noted when the veteran 
attempted to rise from a chair.  The veteran declined range 
of motion measurements because of pain.  The diagnoses were 
disc disease of the lumbosacral spine, with strain, and 
psychological factors affecting a physical condition.

The examiner provided additional comments wherein he said 
that the veteran said that he had had previous MRI and EMG 
studies approximately one year earlier.  [The Board notes 
that an EMG was attempted in April 1998 but the veteran did 
not complete the test.]  The examiner said that he did not 
have the results of those studies.  He did review an April 
1993 x-ray report that said that the veteran had anterior 
wedging of L3-L4.  He said that various examiners in the past 
had noted overlay.  The examiner said that the veteran 
complained of constant pain that radiated to either lower 
extremity.  He also said that the veteran complained that his 
legs did not feel strong and that he had intermittent 
paresthesias over the lateral aspect of the lower 
extremities.  

The examiner stated that, objectively, there were no 
findings.  The veteran exhibited no focal weakness or reflex 
asymmetries.  He said that he felt that overlay was present.  
He said that the results of the April 1993 x-ray were 
unremarkable and would not produce the degree of pain alleged 
by the veteran.  He said that, overall, the veteran's 
subjective complaints appeared to be out of proportion to the 
objective findings.  He said he would defer his final 
judgment pending receipt of results of an MRI and EMG.  

The examiner added an addendum after he reviewed the April 
1999 MRI report.  He said that the results were essentially 
normal and did not explain the veteran's complaints.  He 
noted that the veteran refused to have an EMG.  The examiner 
concluded by saying that, from a neurological standpoint, 
there were no functional limitations at this time.

The veteran testified at a hearing at the RO in March 2000.  
He said that he received ongoing treatment at the Long Beach 
VAMC.  He also said that he was receiving treatment from 
private sources.  Several names were noted in the transcript; 
however, they appeared to be attempts at spelling the names 
mentioned by the veteran.  He said that he saw some doctors 
for his back and other doctors for his several other physical 
conditions.  He provided testimony regarding the constant 
pain he experiences and his limitations on standing, sitting, 
and walking.

The veteran relocated to Texas.  He submitted additional 
private treatment records from The El Paso Orthopedic Surgery 
Group and Bay Harbor MRI and Diagnostic Center in June 2001.  
The records included a May 1999 MRI report from Bay Harbor.  
The MRI report listed impressions of lumbar spondylosis with 
multiple anterior discogenic osteophytes from L1 through L5, 
and 2-3-mm posterior disc bulges at L3-L4 and L4-L5, 
associated with a mild degree of hypertrophy of the facet 
joints, resulting in mild canal and/or neural foraminal 
stenosis as enumerated.

The El Paso Orthopedic records show that the veteran was seen 
in October and November 2000, respectively.  The veteran gave 
a history of falling in service in 1986 and injuring his 
back.  He claimed that he had a sharp, throbbing pain with 
heat that included numbness and tingling and a constant 
headache.  The veteran was examined in October 2000 and noted 
to have complaints of pain.  A November 2000 entry noted that 
the veteran wanted a second opinion on the "pros and cons" 
of surgery.  A notation in the record reported that no 
treatment was rendered.  An October 2000 MRI report for the 
lumbosacral spine said that there was mild multifactorial 
spinal stenosis, most apparent at L3-L4, and L4-L5, no focal 
disc herniations, and mild inferior neuroforaminal stenosis, 
most apparent at L3-L4, L4-L5, and L5-S1 bilaterally.

The veteran submitted additional records from the El Paso 
Orthopedic Surgery Group in June 2001.  The records covered a 
period from October 2000 to January 2001.  The records 
contained a detailed report for the veteran's initial visit 
on October 4, 2000.  The examiner reviewed the veteran's 
multiple complaints.  He provided a diagnosis of sprain of 
the lumbar region.  The examiner further noted that he was 
not sure what the veteran wanted.  At a follow-up visit the 
examiner noted the results of the October 2000 MRI.  He said 
that the MRI showed evidence of quite severe spinal stenosis 
at multiple levels.  The veteran was referred to a different 
physician for possible surgical treatment.  

The veteran was seen by D. L. Masel, M.D., in November 2000.  
Dr. Masel noted a long history of back problems from the 
veteran.  He reported that his physical examination showed 
the veteran walked and moved with little difficulty.  He also 
reported that the veteran had normal cervical, thoracic, and 
lumbar spine range of motion.  Dr. Masel also reported that 
he had reviewed the veteran's MRI and said that it showed 
mild spinal stenosis.  He provided a diagnosis of giant cell 
tumor of tendon sheath (this appears to be an error).  Dr. 
Masel stated that he did not think the veteran would benefit 
from surgery.  He said that the veteran had relatively mild 
findings on the MRI.  Dr. Masel evaluated the veteran again 
in December 2000.  He noted that the veteran continued to 
complain of radiating back pain.  This time he provided a 
diagnosis of sprain of the lumbar region.  The veteran was 
referred for four weeks of physical therapy.

The veteran was evaluated by a physical therapist in January 
2001.  The therapist noted that the veteran had major loss of 
flexion, major loss of extension and side-gliding on both the 
right and left.  There was nil deviation in flexion and 
extension.  He reported that he had the veteran perform 
repeated test movements that increased the veteran's 
symptoms.  The veteran reported pain when tested in the 
supine and prone positions.  He said that the veteran 
complained of widespread tenderness on palpation over the 
entire spine area.  The therapist said that he was going to 
defer classifying the veteran's symptoms because of the 
confusing presentation on objective examination and the 
veteran's extreme level of discomfort to movement.

Associated with the claims file are VA treatment records for 
the period from January 2001 to May 2001.  An entry dated 
January 22, 2001, noted that the veteran reported having pain 
of 10/10, however his pulse was said to be in the 80's and 
the veteran was noted to be smiling, laughing, and 
responsive.  The veteran was seen for a physical therapy 
assessment in April 2001.  He reported receiving prior 
therapy and use of a TENS unit.  He also said that aquatic 
therapy had been helpful.  The veteran reported that he had 
problems with scheduling due to school.  The therapist 
reported that the veteran's lumbar spine range of motion was 
grossly within normal limits.  There was pain to palpation of 
the lumbar spinous process.  The veteran was referred for 
aquatic therapy and discharged from the physical therapy 
services.

The veteran testified at a videoconference hearing in 
December 2001.  The veteran reported receiving treatment from 
El Paso Orthopedic and VA.  He said he was now doing swimming 
for therapy.  The veteran said that he attended school.  He 
said that he could not bend, stoop, or reach like he used to.  
He also testified that he had numbness and tingling 
sometimes.  He also had occasional sharp pains in his legs.  
The veteran said that he had had to have help to tie his 
shoes.  The veteran said that he had muscles spasms in the 
morning and at night.  The veteran gave varying answers in 
response to a question of when he was last hospitalized for 
his back disability.  He said that he was attending medical 
school on a full time basis.  He said he was able to go to 
school because he would suppress the pain.  

VA records from September and October 2002 show that the 
veteran was seen in September 2002.  He complained of back 
pain that was a 10/10.  The screening nurse noted that the 
veteran had a history of chronic low back pain and 
schizophrenia and somatization.  There was also a history of 
a mild cerebral vascular accident (CVA) the previous year, 
and diabetes.  She noted that she had explained the pain 
scale and what a 10 represented but the veteran said he had 
level of 10.  The veteran was asked what he wanted done about 
his pain and he replied that he wanted more medications.  The 
physician reported that the veteran complained of back pain.  
The veteran's deep tendon reflexes (DTRs) were described as 
intact bilaterally.  The veteran would not cooperate on range 
of motion measurement.  There was positive paravertebral 
muscle spasm.  The assessment was history of bilateral 
radiculopathy to the top of the feet.

The Board wrote to the veteran in March 2003.  The letter 
provided the notice required under the Veterans Claims 
Assistance Act of 2000.  

The Board wrote separately to inform the veteran of a change 
in regulations used to evaluate his service-connected back 
disability in March 2003.

The Board remanded the veteran's case for additional 
development in July 2003.  

Associated with the claims file are VA treatment records for 
the period from October 2002 to October 2003.  The veteran 
was noted to continue to complain of back pain.

The veteran submitted an evaluation from Physiotherapy of El 
Paso, dated in February 2003.  The veteran reported having 
problems since December 2002.  He gave a history of a back 
injury in service in 1986.  The veteran reported having pain 
and numbness in the low back and both legs.  He said that he 
had a pain level of 9/10.  The veteran was noted to attend 
medical school in Juarez, Mexico.  The examiner said that the 
veteran had major loss of movement in flexion, extension, 
right gliding, and left side gliding.  The veteran was 
reported to be unable to perform repeated movements due to 
increased pain and apprehension.  The examiner said that the 
veteran had equal reflexes bilaterally.  The lumbar area was 
tender to palpation.  

The veteran was afforded a VA examination in May 2004.  The 
examiner noted that they had reviewed the veteran's claims 
file.  The examiner noted the veteran's claimed history of 
suffering a back injury when he fell in service.  The 
examiner noted that there was no documentation of low back 
pain at the time of the fall in August 1986.  The veteran 
said that he currently experienced constant pain that was 
moderate to severe.  The pain was located in the lumbosacral 
area and radiated to the posterior aspect of both legs.  The 
symptoms were aggravated with prolonged standing or walking.  
The veteran reported frequent flare-ups.  He said that the 
pain during a flare up would require bed rest.  The veteran 
reported that he experienced flare-ups approximately 20 days 
per month.  The examiner noted that there was no 
documentation of record to support the veteran's statements.  
The examiner said that the veteran's medical history was 
significant for a CVA in April 2004 with residual left upper 
and lower extremity weakness.  

The examiner reported that the veteran ambulated without the 
requirement of external support and did not wear a brace.  He 
said that the veteran's gait was slow but smooth and there 
was no evidence of tenderness on full weight bearing to both 
legs.  The examiner said that there was no evidence of 
paraspinal muscle spasm.  He also said that there was no 
evidence of atrophy of the paraspinal muscles and no evidence 
of fatigability.  The examiner said that the veteran had 
significant guarding secondary to pain in the lumbosacral 
spine.  There was negative straight leg raising test.  The 
examiner said that the veteran exhibited some subjective 
decrease of sensation on touching at the lateral and anterior 
aspect of the left leg compared to the right leg.  The 
veteran was said to have muscle strength of 5/5 in the right 
leg and 4/5 in the left leg.  There was no evidence of 
atrophy or asymmetry of both lower extremities.  The DTRs 
were reported as 2+ bilaterally.  The examiner reported that 
the veteran had forward flexion from 0 to 25 degrees, 
extension from 0 to 4 degrees, right and left lateral flexion 
from 0 to 10 degrees, left lateral rotation from 0 to 12 
degrees and right lateral rotation from 0 to 15 degrees.  The 
examiner said that repetitive motion did not show a change of 
the range of motion of the spine.  The examiner also said 
that the veteran had significant guarding due to pain 
throughout the range of motion.  He said that there was no 
evidence of fatigability, weakness, lack of endurance or 
instability of the spine.  

The examiner further reported that an April 2004 MRI showed 
multifactorial degenerative changes of the lumbar spine with 
moderate canal stenosis at L4-L5 with moderate impingement of 
the lower neuroforaminal bilaterally.  The examiner's 
diagnosis was that the veteran had chronic low back pain that 
most likely resulted from degenerative arthritis of the 
lumbosacral spine and moderate canal stenosis at L4-L5.  He 
said that the veteran's limited range of motion was due to 
the veteran's apprehension from moving his spine and could 
not be explained or supported by medical findings on physical 
examination.  He said that the veteran's left lower extremity 
weakness was from his CVA and not related to the degenerative 
arthritis of the lumbosacral spine. 

Finally, the examiner opined that the veteran's degenerative 
arthritis change to his lumbosacral spine was less likely as 
not ("less than 50/50 probability") caused by the fall in 
service.  The examiner said that he could not rule out the 
fact that the veteran's degenerative arthritis was a result 
of normal aging.  The examiner stated that the veteran was 
employable.  He said that one would have to be aware of the 
veteran's severe physical limitation due to subjective pain 
to the lumbosacral spine and this would significantly hinder 
his ability to be employed in a physically demanding job.

Analysis.  Disability ratings are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Where 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The regulations used to evaluate disabilities of the spine 
were amended twice during the pendency of the veteran's 
appeal.  The first change occurred in August 2002, effective 
as of September 23, 2002.  The change related to evaluating 
disabilities involving intervertebral disc syndrome (IVDS) 
under Diagnostic Code 5293.  The rating criteria pertaining 
to disabilities of the spine were amended again in August 
2003, effective as of September 23, 2003.  68 Fed. Reg. 
51,454 (codified at 38 C.F.R. § 4.71a (2005), Diagnostic 
Codes 5235-5243 and accompanying notes).  This change amended 
all of the diagnostic codes used to evaluate disabilities of 
the spine.  New rating criteria were also implemented.

In evaluating the veteran's claim, the Board must analyze the 
various versions of rating criteria applicable to the 
veteran's claim.  See VAOPGCPREC 7-2003.  

Increased Rating Under Criteria in Effect Prior to September 
23, 2002.  In this case the veteran's back disability was 
originally rated as 10 percent disabling for low back pain 
under Diagnostic Code 5295 - lumbosacral strain in July 1989.  
38 C.F.R. § 4.71a (2002).  The veteran's disability rating 
was increased to 20 percent in August 1991, effective from 
January 1, 1991.  The veteran's disability was evaluated 
under Diagnostic Code 5293 for ratings involving 
intervertebral disc syndrome (IVDS).  38 C.F.R. § 4.71a 
(2002).  

Under Diagnostic Code 5293 a 60 percent evaluation required 
evidence of pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  A 40 percent 
evaluation was warranted for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
38 C.F.R. § 4.71a (2002).

The veteran has complained of constant back pain, most often 
severe, that limits his ability to walk, stand, or sit.  He 
also claims that he experiences numbness and tingling in his 
legs, even weakness at times, that he attributes to his 
service-connected back disability.

There are few objective findings to support the veteran's 
contentions that he suffers from any type of neuropathy that 
is related to his service-connected back disability.  The 
veteran has complained of numbness and tingling but the 
objective evidence of record does not support a confirmed 
finding of radiculopathy. 

Indeed going back to the April 1988 VA neurological and 
orthopedic examinations, the veteran has been found to 
complain of such symptoms but without any evidence of a basis 
for his complaints.  Additional VA examinations in August 
1992, April 1993, April 1999, and May 2004 found no evidence 
of a neurological component to the veteran's back disability.  

A March 1995 VA needle EMG showed no evidence of acute or 
chronic motor radiculopathy.  Several additional attempts 
were made to perform EMG or nerve conduction velocity testing 
on the veteran but he would not complete the tests due to the 
painfulness of the testing procedure.  

The Board notes that a VA examiner observed veteran to have a 
right foot drop in July 1998.  The examiner failed to address 
the issue of a recent sprain of the ankle or a reason for why 
the veteran was wearing a brace.  Instead of making a 
specific medical finding, he opined that the "foot drop" 
was presumably related to the veteran's service-connected 
back disease.  The examiner was the only VA examiner to find 
any evidence of a neurological component to the veteran's 
disability, and this was done on the basis of it being 
"presumably" related.  The examiner provided no basis for 
this conclusion and did not cite to any other evidence of 
record that report residual neurological findings consistent 
with his presumption.  The finding by the examiner is called 
into question even more by the fact that a SSA examiner noted 
that the veteran had a right ankle sprain, and was wearing a 
splint, in August 1998.  Finally, a right foot drop was never 
again reported in any of the medical records associated with 
the claims file.

The evidence has shown the veteran to have muscle spasm and 
muscle tenderness present on most of his examinations and one 
outpatient examination.  However, in light of the lack of 
competent objective evidence to show that he suffers from a 
neurological component, to include sciatic radiculopathy, and 
absent ankle jerk, there is no basis to find for an increased 
rating for the veteran's disability under Diagnostic Code 
5293 at any time.  

The Board has also considered the veteran's disability under 
Diagnostic Code 5292, limitation of motion of the lumbar 
spine, and Diagnostic Code 5295, lumbosacral strain.  
38 C.F.R. § 4.71a (2002).  Under Diagnostic Code 5292 a 20 
percent rating is assigned where there is moderate limitation 
of motion.  A 40 percent rating is warranted where there is 
severe limitation of motion.  

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 
38 C.F.R. § 4.71a (2005).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating 
criteria-"moderate" or "severe."

In regard to the thoracolumbar spine, a full range of motion 
for forward flexion is 90 degrees, backward extension is to 
30 degrees, left and right lateral flexion is to 30 degrees, 
and left and right rotation is to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2005).

Evaluation of the veteran's range of motion is complicated by 
the lack of objective measurement in this case.  The veteran 
has repeatedly refused to perform adequate range of motion 
studies at his VA examinations, as well as his private 
evaluations, because of his subjective complaints of pain.  
The Board notes that despite the veteran's contentions of his 
limitation of motion due to pain, there are multiple 
observations in the record that the veteran's limitation is 
not supported by objective evidence.  Further, there are 
entries that reflect either a full range of motion for the 
lumbosacral spine, or a range of motion greater than that 
displayed by the veteran.

The veteran was noted to have a psychological overlay to his 
back disability in service.  This was diagnosed as part of a 
March 1987 evaluation.  This was also reported by the VA 
examiners in April 1988.  A VA rehabilitative consult from 
March 1990 reported significant functional overlay as did a 
VA neurology examiner in April 1993.  Dr. Lizarraras, a SSA 
physician, reported that the medical record documented the 
causation but not the intensity, persistence, or functional 
limitations alleged by the veteran.  In April 1999 the 
veteran was noted to have 5 degrees of motion in all planes; 
however, the VA orthopedic examiner stated that this was a 
voluntary limited motion.  The examiner further stated that 
there was no evidence of any impairment supported by 
pathology.  Psychological overlay was also reported by the VA 
neurology examiner in April 1999.  The examiner did not feel 
that the veteran put forth maximal effort during the 
examination.  Further there were no objective findings.  
Finally, the May 2004 VA examiner said that the veteran's 
limited range of motion was due to apprehension and could not 
be explained, or supported, by medical findings on physical 
examination.  

The several private medical records reflect, in general, a 
limitation of motion for the veteran's lumbosacral spine.  
The October 2000 evaluation from El Paso Orthopedic reported 
that the veteran had limited range of motion.  However, 
Dr. Masel, in assessing the veteran's condition for possible 
surgery, reported that the veteran walked and moved with 
little difficulty and had a full range of motion of the 
spine.  A January 2001 physical therapy consult reported that 
the veteran had a major loss of motion of flexion and 
extension.  The therapist deferred classification of the 
veteran's symptoms because of the confusing presentation on 
objective examination.  The February 2003 report from 
Physiotherapy of El Paso also noted a major loss of flexion 
and extension.  

The July 1998 VA examination report also listed a reduction 
in the range of motion.  The veteran was reported to have 
forward flexion to 20 degrees that was limited by pain.  The 
examiner also said that there was lateral rotation to 30 
percent of normal.

A January 22, 2001, VA outpatient entry noted that the 
veteran reported having a pain level of 10/10, yet was noted 
to be smiling, laughing, and responsive.  An April 2001 VA 
physical therapy assessment reported the veteran's lumbar 
spine range of motion as grossly within normal limits.  

In considering the evidence of record, the Board finds that 
the evidence does not support an increased rating based upon 
limitation of motion of the lumbar spine.  The multiple VA 
examiners have had the benefit of reviewing all of the 
veteran's records in making their assessments that any 
limitation of motion was greatly related to a functional 
overlay.  Most of the examiners did not find a basis for a 
limitation of motion that was related to the veteran's 
objective symptoms, to include the May 2004 VA examiner who 
said that the veteran's limitation of motion could not be 
explained or supported by the medical findings on 
examination.  The private reports were limited to a history 
provided by the veteran, with no knowledge of the prior 
findings of functional overlay.  Further, Dr. Masel reported 
a full range of motion when he evaluated the veteran in 2000.  

In evaluating the veteran's disability under Diagnostic Code 
5295, the Board notes that a 20 percent rating is warranted 
when there is muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  A 
40 percent rating is for consideration where the symptoms are 
severe with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a (2002).

As noted supra the preponderance of the evidence does not 
show that the veteran has marked limitation of motion or loss 
of lateral motion that can be related to his service-
connected disability.  There is evidence of osteoarthritic 
changes and narrowing of joint spaces.  The veteran's 
objective symptoms more closely approximate the criteria for 
a 20 percent rating under Diagnostic Code 5295.  Thus an 
increased rating under this diagnostic code is not warranted.

Finally, a 40 percent rating is for consideration where there 
is favorable ankylosis of the lumbar spine under Diagnostic 
Code 5289.  38 C.F.R. § 4.71a (2002).  However, the record 
contains no evidence of ankylosis such that any rating, at 
the 40 percent level or higher, can be entertained in the 
veteran's case.

Higher Evaluation Under Regulations in Effect After September 
23, 2002, and Prior to September 26, 2003.  The change in 
regulations was limited to the criteria used to evaluate 
disabilities involving IVDS.  The criteria as amended in 
September 2002 direct that IVDS be evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  These new criteria provide for a 20 percent 
rating where there are incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  A 40 percent disability rating where there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  

The preponderance of the evidence of record shows that the 
veteran did not exhibit objective symptoms of IVDS compatible 
with radiculopathy or any other neurological impairment that 
can be related to his service-connected disc disease of the 
lumbosacral spine with strain.  

The Board notes that the May 1998 VA examiner discussed the 
veteran's right foot as representing foot drop relating to 
his service-connected back disability.  However, as 
previously discussed, there was no basis for this assessment, 
and no other finding of foot drop was noted in the extensive 
medical records.  Thus there is no basis for assignment of a 
separate rating for neurologic manifestations.

In addition, there is no evidence that the veteran 
experiences incapacitating episodes as contemplated by the 
rating criteria.  There is no evidence of him being placed on 
bed rest by order of a physician.

Higher Evaluation Under Regulations in Effect After September 
26, 2003.  The amended regulations established new diagnostic 
codes for the various spine disabilities and are codified at 
38 C.F.R. § 4.71a (2005).  Other than a disability involving 
IVDS, the different disabilities are evaluated under the same 
rating criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the new general rating formula for diseases and 
injuries of the spine, (For diagnostic does 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 40 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a (2005).

In addition, several notes outline addition guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

As noted above, Plate V provides a pictorial of the normal 
range of motion for the cervical and thoracolumbar spine.   
See 38 C.F.R. § 4.71a, Plate V (2005).

In regard to an evaluation under Diagnostic Code 5243 for 
IVDS, the Board notes, as before, that the medical evidence 
of record does not show that the veteran suffers from 
incapacitating episodes such that an increased rating is in 
order under the amended criteria.  In addition, there is no 
evidence of associated objective neurologic abnormalities to 
qualify for a rating under a separate diagnostic code.

The Board notes that the veteran told the May 2004 VA 
examiner that he had flare-ups of up to 20 times per month 
that required bed rest.  However, there is no medical 
evidence to support the veteran's contention that he was 
prescribed bed rest by a physician as required by the 
regulations.  Moreover, the veteran's description of the 
severity of his symptoms is not supported by the objective 
evidence of record.  

The Board has also considered the veteran's disability for an 
increased rating under a limitation of motion.  The same 
analysis that was applied in discussing the veteran's 
limitation of motion under the 2002 regulations is for 
application here.  

The objective medical evidence of record does not show the 
veteran to have limitation of forward flexion of the 
thoracolumbar spine to 30 degrees.  The veteran has a 
limitation of motion that was sometimes measured as less than 
30 degrees, as at the time of his May 2004 VA examination.  
Other times the loss was referred to as a major loss of 
flexion.  However, the preponderance of the objective 
evidence of record shows that the limitation is voluntary on 
the veteran's part and not the result of his service-
connected disability.  Accordingly, there is no basis for an 
increased rating based on a limitation of motion in applying 
the latest regulations.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2005).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  

In this case the veteran has complained of pain in his back 
and with movement at his various VA examinations and with his 
private physicians.  The veteran has been noted to have 
limitation of motion with pain as recorded in the VA 
examination reports, outpatient treatment records, and 
private records.  He has also complained of weakness.  

Two VA examiners specifically addressed the above factors.  
In April 1999, the VA orthopedic examiner said that there was 
no evidence of loss of motion due to pain, weakness, fatigue 
or incoordination.  The examiner also said that there was no 
evidence of functional loss in terms of ability to stand, 
walk, bear weight, or any other ordinary activity.  The May 
2004 VA examiner said that there was no evidence of atrophy, 
lack of endurance, or instability of the spine.  

The veteran's complaint of pain is contemplated in his 
current 20 percent rating for degenerative disc disease of 
the lumbosacral spine with strain.  There is no objective 
clinical indication that the veteran's symptoms result in 
functional limitation to a degree that would support a rating 
in excess of the current 20 percent disability rating under 
Diagnostic Code 5292, Diagnostic Code 5293, Diagnostic Code 
5295, Diagnostic Code 5237, Diagnostic Code 5243, or any 
other possibly applicable spinal disability diagnostic code.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for the veteran's degenerative disc 
disease of the lumbosacral spine with strain.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  The Board 
notes that 38 C.F.R. § 3.102 was amended in August 2001, 
effective as of November 9, 2000.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  However, the change to 38 C.F.R. § 3.102 
eliminated the reference to submitting evidence to establish 
a well-grounded claim and did not amend the provision as it 
pertains to the weighing of evidence and applying reasonable 
doubt.  Accordingly, the amendment is not for application in 
this case.

There is no outstanding information or evidence needed to 
substantiate a claim in this case.  The veteran has provided 
the necessary information to complete his application for an 
increased rating.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2005).  

The veteran submitted a claim for an increased rating in 
November 1990, approximately 10 years prior to the enactment 
of the VCAA.  The RO issued a rating decision in January 1991 
that denied an increased rating.  Thus the initial 
unfavorable decision occurred before any VCAA notice in this 
case.  

The veteran's case was remanded in November 1995.  The RO 
wrote to the veteran in October 1996 and informed him that 
requests for records from D. Ingrid, M.D., had not been 
answered.  He was informed that it was his responsibility to 
obtain the private records.  The veteran was again advised 
that the records had not been received in June 1998.  He was 
informed that he needed to obtain the records if he wanted 
them considered in his case.

The Board wrote to the veteran in March 2003.  He was 
informed of the enactment of the VCAA and VA's duty to 
provide notice and assistance.  In particular, the Board 
noted that the criteria for an increased rating for his back 
disability were provided to him in a July 2001 supplemental 
statement of the case (SSOC).  He was informed of VA's 
responsibility in the development of the case and what he was 
required to do.  The veteran was encouraged to send evidence 
to the Board.  

The Board wrote separately to provide the veteran with 
updated criteria used to evaluate disabilities of the spine 
in March 2003.

The veteran's case was remanded for additional development in 
July 2003.

The RO wrote to the veteran in February 2004.  He was 
informed of the evidence required to substantiate his claim 
for an increased rating.  He was informed of the evidence of 
record.  He was also informed of what VA would do and what he 
should do in the development of his claim.  The veteran was 
asked to submit information/evidence to the RO.

The RO continued to deny the veteran's claim.  He was issued 
a supplemental statement of the case (SSOC) in August 2004.  
He was provided notice as to why the evidence of record 
failed to establish entitlement to an increased rating. 

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He has been 
provided with notice of what VA would do in developing his 
claim and what he needed to do.  The veteran was asked to 
submit evidence that he had in support of his claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), which held in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the veteran's claim was filed nearly 10 years prior to 
the enactment of the VCAA, and the initial unfavorable 
decision of January 1991 was issued prior to any VCAA notice.

Despite the timing of the VCAA notice in the case, the 
veteran has still been afforded proper VCAA notice.  The 
March 2003 Board letter provided him with the notice 
necessary to substantiate his claim, and to identify 
outstanding evidence.  The letter advised him of his duties 
and those of VA, and advised him to submit his evidence to 
VA.  The RO issued a second letter in February 2004 that 
repeated the same advisement.  

The veteran has not alleged any adverse impact on his ability 
to support his claim as a result of the timing of the 
complete notice.  As noted above, the veteran's case was 
remanded in November 1995 and again in July 2003 to allow for 
additional development.  The veteran was issued SSOCs in 
October 1991, May 1992, March 1993, July 1993, August 1999, 
July 2001, and August 2004 that weighed the additional 
evidence in determining that it was not sufficient to 
establish entitlement to an increased rating.  In addition, 
the veteran testified at six separate hearings regarding his 
back between July 1991 and January 2005. 

The Board finds that the RO's efforts, in total, afforded the 
veteran a "meaningful opportunity to participate effectively 
in the processing of [his] claim by VA" and thus 
"essentially cured the error in the timing of notice."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128-29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  

The veteran was afforded multiple VA examinations.  Extensive 
private and VA records were obtained and associated with the 
claims file.  The veteran submitted numerous lay statements.  
The veteran testified at a six separate hearings regarding an 
increased rating for his service-connected back disability.  
His case was remanded in November 1995 and July 2003 to 
afford him the opportunity to supplement the evidence of 
record.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2005).


ORDER

The application to reopen claims for service connection for 
left foot, bilateral eye, and dental disorders is denied.

A rating in excess of 20 percent for disc disease of the 
lumbosacral spine with strain is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


